*529PER CURIAM
In this habeas corpus proceeding, plaintiff appeals an order allowing defendant’s motion to strike his replication. ORS 34.680(2). We reverse.
In March, 1990, plaintiff suffered a heart attack while incarcerated and was not taken to the hospital for 16 hours. He alleges that he still suffers from serious heart and circulatory problems that are not being treated promptly and that, as a consequence of those delays, he receives constitutionally inadequate medical care. Plaintiff states sufficient facts in support of his claim. ORS 34.362(2). The seriousness of the medical condition and the alleged lack of treatment requires immediate judicial scrutiny, and there is no other timely remedy. ORS 34.362(2). The replication stated a claim for habeas corpus relief.
Reversed and remanded.